Citation Nr: 1013314	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-14 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
lumbar spine and left knee disabilities.


FINDINGS OF FACT

1.  The Veteran sustained a lumbar spine injury and has 
experienced continuous lumbar spine symptoms since that 
injury; and the continuous symptoms have been diagnosed as 
lumbar strain.

2.  The Veteran sustained a left knee injury and has 
experienced continuous left knee symptoms since that injury; 
and the continuous symptoms have been diagnosed as 
degenerative arthritis.


CONCLUSIONS OF LAW

1.  A lumbar spine disability (lumbar strain) was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2009).

2.  A left knee disability (degenerative arthritis) was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied is 
not required.  The Board finds that no further notification 
or assistance is necessary, and that deciding the appeal at 
this time is not prejudicial to the appellant.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

The Veteran contends that her lumbar spine and left knee 
disabilities are related to injuries sustained during her 
period of active service.  Specifically, she asserts that her 
in-service duties as a food service specialist, which 
required long hours of standing and lifting of heavy boxes, 
resulted in her current lumbar spine and left knee 
disabilities.  She asserts that she was treated for both her 
lumbar spine and left knee pain during active service.

The Veteran's service treatment records show that in 
September 2002 she sought treatment for low back pain that 
had been present since running a 20 kilometer rucksack march.  
She denied experiencing radiculopathy or saddle paresthesias.  
Physical examination revealed no neurological abnormalities.  
The assessment was acute low mechanical back pain.  

The next record pertaining to complaints of low back pain is 
dated in June 2003.  At that time the Veteran complained of 
persistent low back pain for the past one to two weeks, which 
she attributed to prolonged standing as a cook in the mess 
hall.    Physical examination resulted in an assessment of 
low back pain secondary to probable muscle fatigue.  It was 
recommended that she be restricted to light duty for one 
week, with her supervisor's approval.

The last entry in the Veteran's service treatment records 
pertaining to the lumbar spine is dated in April 2004.  At 
that time she complained of a longstanding history of low 
back pain, exacerbated by a recent fall onto her hands and 
knees in the cafeteria.  She described the pain as 
intensified when putting pressure on the right leg.  She 
denied numbness, tingling, or weakness.  Physical examination 
resulted in an assessment of low back pain secondary to 
sacroiliac joint inflammation.

Aside from the June 2003 entry noting that the Veteran 
reported falling onto her hands and knees in the cafeteria, 
her service treatment records are silent as to any left knee 
complaints.

The Veteran was medically discharged from service in July 
2004, secondary to bilateral carpal tunnel syndrome.

Post-service records demonstrate that in October 2004, three 
months after her discharge from service, the Veteran sought 
VA treatment for follow up of her chronic back pain.  She was 
noted to be jointly followed for her complaints by an outside 
medical care provider.  She described chronic, achy to dull 
low back pain with limited range of motion of the low back.  
She denied any known injury to the lumbar spine.  X-ray 
examination of the lumbar spine was normal.  The assessment 
was lumbago.  She did not complain about her left knee.

The Veteran underwent VA examination in February 2007.  At 
the time of the examination, she reported having injured her 
left knee in mid-2002, and having been treated with pain 
medication.  She stated that the pain medication had helped, 
at times.  Since the initial injury, she had continued to 
experience pain, and had continued to take nonsteroidal anti-
inflammatory agents for pain since leaving service.  She had 
last taken medication for her left knee a week before the 
examination.  She had not undergone physical therapy, local 
injections, or worn a brace or other assistive device. 

She described her current left knee pain as rated a 7 on a 
scale from 1 to 10, and stated that the pain was precipitated 
by running over a half mile.  The pain lasted approximately 
15 minutes and was relieved by walking around or sitting 
down.  She experienced grinding of the left knee, but denied 
experiencing swelling, hotness, redness, stiffness, weakness, 
instability, giving out, locking, or a lack of endurance.  
Physical examination revealed a normal left knee.  X-ray 
examination, however, revealed degenerative arthritis.

With respect to her lumbar spine, the Veteran stated that she 
had developed a chronic back ache in June 2003.  After she 
had been standing, the pain would start in her feet and go up 
the right side of her back.  She had been treated with 
chiropractic manipulation in service, and was not sure if it 
had helped.  The examiner noted that despite the Veteran 
having reported an onset of back pain in June 2003, per her 
service treatment records, the pain had actually begun years 
earlier, after running 20 kilometers.  She had not undergone 
physical therapy, local injections, or worn a brace or other 
assistive device. 

She rated her current low back pain as 9 on a scale from 1 to 
10, and stated that the pain was precipitated by running for 
over 6 to 7 minutes.  The pain was localized to the right 
side of the lumbar region, and lasted approximately 20 to 25 
minutes and was relieved by rest and stretching.  She denied 
experiencing swelling, hotness, redness, stiffness, weakness, 
instability, giving out, locking, or a lack of endurance.  
Physical examination revealed a normal lumbar spine region.  
X-ray examination revealed normal physiologic curvature 
without significant spondylolisthesis, but also showed L5-S1 
disc space narrowing.  The assessment was lower back strain 
with ongoing symptoms.

In an addendum, the examiner opined that it was less likely 
than not that her current back condition was related to the 
two isolated incidents of back complaints in the military.  
The examiner reasoned that her in-service complaints were 
"isolated and related to muscle strain."  The complaints 
were not noted to be chronic in nature in service.  Her 
current subjective complaints were only related to running 
activity.

The examiner did not offer an opinion with respect to the 
Veteran's left knee disability.

The Veteran has provided credible statements as to the 
incurrence of lumbar spine and left knee injuries and chronic 
symptoms in service, and treatment records dated just three 
months after her separation from service, and the July 2007 
report of VA examination show continued complaints of chronic 
low back and left knee pain.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (2007) (holding that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional).  

As noted above, the provisions of 38 U.S.C. § 1154(a) 
requires that the VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability benefits.  In addition, "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007). 

The service connection regulation provides where such chronic 
disease is shown in service, that is, where there is a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, continuous symptoms need not be 
demonstrated after service.  38 C.F.R. § 3.303(b).  See 
Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay 
statements are competent on in-service symptoms and post-
service symptoms of that later formed the basis of 
diagnosis). 

Nevertheless, in this case, the Veteran has provided credible 
and competent testimony as to the continuity of lumbar spine 
and left knee pain since the in-service injuries, and this 
testimony is consistent with the clinical evidence of record.  
Because the Veteran is competent to report an in-service 
injury, chronic lumbar spine and left knee symptoms in 
service, continuous symptomatology of lumbar spine and left 
knee pain since service, and current symptoms that form the 
basis for diagnosis of disability, such evidence tends to 
relate the currently diagnosed disabilities (lumbar strain 
and degenerative arthritis of the left knee) to her active 
service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

Such favorable evidence that tends to relate the Veteran's 
current lumbar spine and left knee disabilities to service by 
way of continuity of symptomatology must be weighed against 
the negative nexus opinion evidence of record.  In 
considering what weight to assign the February 2007 VA 
examiner's nexus opinion that the Veteran's lumbar spine pain 
could not be attributed to her service, the Board concludes 
that this opinion is of limited probative value.  The 
proffered opinion did not take into consideration the 
Veteran's reported history of the onset of chronic low back 
pain in service.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of in-
service injury and instead relied on the service treatment 
records to provide a negative opinion).  Thus, the fact that 
the February 2007 examiner provided a negative opinion is not 
dispositive of the issue.  

As the Veteran's current lumbar spine and left knee 
disabilities have been determined to have had their initial 
onset as a result of injuries sustained during active 
service, the Veteran experienced chronic symptoms in service, 
and experienced continuous post-service symptoms, the Board 
finds that the weight of the evidence for and against the 
claim is at least in relative equipoise.  In this case, 
service incurrence has been shown by satisfactory lay 
evidence, consistent with the injuries sustained and the 
treatment the Veteran received while on active service, and 
continuity of the disabilities since her July 2004 discharge 
from service.  

After weighing such evidence against the July 2007 VA 
examiner's opinion, the Board finds that it is at least as 
likely as not that the Veteran's lumbar spine and left knee 
disabilities were incurred during active service.  For these 
reasons, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for service 
connection for lumbar spine and left knee disabilities have 
been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for a left knee disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


